Citation Nr: 0323945	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-10 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2001 by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for acne 
vulgaris was denied.  The Board notes that the RO initially 
denied the claim, filed in May 1999, for service connection 
for acne vulgaris in January 2000 as "not well grounded."  
The claim was again considered consistent with the mandates 
of the Veterans Claims Assistance Act of 2000 (VCAA), signed 
into law on November 9, 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), which, among other things, 
eliminated the requirement that a claim be "well grounded."  
Upon further review, the RO determined in July 2001 that the 
claim failed to establish service connection for the claimed 
disability.  This decision is the subject of this appeal.  

The Board further notes that the veteran requested an 
informal conference with the Decision Review Officer at the 
RO, which was scheduled to be held in July 2002.  This 
conference was cancelled apparently at the veteran's request.  
The veteran then requested a hearing in this matter, which 
was scheduled to be held at the VA in Washington, D.C., on 
June 12, 2003.  The record indicates that the veteran did not 
appear for the hearing.           


FINDINGS OF FACT

1.  A facial skin condition, which included, or was 
manifested in the form of, scarring, was observed upon 
service separation in 1969.  

2.  The veteran currently has severe acne, and medical 
evidence indicates that the veteran has been treated for this 
skin condition at least as far back as early in 1999.
	




CONCLUSION OF LAW

Acne vulgaris was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to the completeness of 
the application.  The veteran has been advised of the 
applicable laws and regulations and evidence needed to 
substantiate his claim by the Statement of the Case issued in 
the development of this appeal.  In addition, the Board, in 
February 2001, notified him that he was to advise VA as to 
any other evidence he wanted VA to consider, the information 
he needed to furnish as to those records, and the steps VA 
would undertake to obtain any such evidence.  The Board 
accordingly finds that he was advised as to what evidence was 
needed to establish entitlement to the benefits he sought, 
and the applicable statutory and regulatory criteria.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that the 
veteran's service medical records, as well as records of any 
and all treatment cited by the veteran have been sought by 
VA, including records for treatment by VA medical 
professionals and several private physicians.  The record 
indicates that numerous letters were sent to private doctors 
and to VA's Loch Raven facility in order to obtain the 
records cited by the veteran.  The letters to the private 
doctors apparently were returned to the RO marked "unknown 
address."  The Loch Raven facility determined that no 
records for treatment of the veteran between January 1970 to 
May 1999 exist.  All other records have been obtained and 
associated with the claims folder.  In addition, the veteran 
was accorded appropriate VA examination pursuant to the 
development of his claim.

Third, the VCAA eliminated the requirement that a claim be 
"well grounded," superseding the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  Thus, while the claim in the instant 
case was filed in May 1999 and initially decided in January 
2000, before the VCAA became effective, the RO provided the 
veteran an opportunity to submit evidence to support his 
claim, assisted him in obtaining relevant evidence, and 
reviewed the claim again consistent with the change in the 
applicable law.       

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of
what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for Acne Vulgaris

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.306 (2002).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
is focused upon: (1) the existence of a current disability; 
(2) the existence of the disease or injury in service; and 
(3) a relationship or nexus between the current disability 
and any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

The veteran's service medical records consist solely of 
medical history, dated in October 1969, prepared in 
connection with separation from service and on which the 
veteran indicated in the affirmative as to having, or once 
having had, skin diseases and boils.  The report also 
indicates a notation of "acne, severe [and] scarring," or 
"acne, severe [or] scarring," or "acne, severe [with] 
scarring."  (The notation is difficult to read, and the 
Board is uncertain as to which the notation intended.)  
Further, the report notes: "Boils age 12."  At a minimum, 
this record indicates that a skin condition of some type was 
observed at the time of the separation, without allowing any 
further analysis as to whether it had been initially 
manifested before or during service.  

As for medical evidence outside of service, the record 
provides for VA medical records dated beginning in 1999, 
reflecting current treatment for acne.  These records, again, 
do not show that acne had been manifested prior to 1999, nor 
do they show that acne manifested had been present thirty 
years previously when the veteran was in service, or that the 
current nature of the claimed disability represented acne 
that had undergone an increase in severity during the period 
of service.  In sum, there is no medical evidence in the 
record that directly links the veteran's military service to 
the claimed skin condition.  

Notwithstanding the lack of medical evidence dispositive on 
service connection, the Board cannot ignore evidence 
indicating that some type of skin condition was in fact 
observed during service, a few months before the veteran was 
discharged from duty.  The Board is not qualified to render a 
medical determination, e.g., as to whether the skin condition 
observed in 1969 could have been physical evidence of a pre-
existing, but active condition that manifested itself or 
became aggravated during service.  With the benefit of the 
doubt that must be accorded to the veteran where there is an 
approximate balance of evidence in favor of and against the 
claim (see 38 U.S.C.A. § 5107(b) (West Supp. 2002)), the 
Board must find that the veteran is entitled to service 
connection for acne vulgaris.  






ORDER

Service connection for acne vulgaris is granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

